The appellant is sentenced to confinement in the penitentiary for one year upon conviction of the offense of unlawfully "having and keeping" intoxicating liquor in a public place in a locality in which the sale of such liquors was prohibited by the Local Option Prohibition Law. The offense took place in June, 1919, before the recent amendment to Article 16, Section 20, of the Constitution, became effective. The appellant entered a plea of guilty. The only question arising from the record is the legality of the statute upon which the prosecution is founded, which is Chapter 31 of the Acts of the Thirty-fifth Legislature, Fourth Called Session. The validity of this statute, so far as it denounced as unlawful the offense charged, has been upheld by the opinions of this court in the case of Ex parte Fulton,86 Tex. Crim. 149; 215 S.W. Rep., 331; Harper v. State,86 Tex. Crim. 446, 217 S.W. Rep., 703. We deem it unnecessary to review the reasons upon which the validity of the law was sustained.
There are no questions of practice raised. The appellant having pleaded guilty and the lowest punishment assessed by the jury, the sufficiency of the evidence to sustain the conviction is not in question. Terretto v. State, 86 Tex.Crim. Rep., 215 S.W. Rep., 330.
The judgment of the trial court is affirmed.
Affirmed. *Page 230